Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld et al. (2013/0039483) in view of House et al. (US Patent No. 6,370,574).
As to claim 1, Wolfeld teaches a method for multiple interaction live monitoring ([0011, 0027]) comprising: receiving, at an interaction manager computer comprising a first processor and a first memory, and a first plurality of programming instruction stored in the first memory and operable on the first processor (ACD 10 and Fig. 2; [0016]), a plurality of interaction details for each received interaction, the interaction details comprising information descriptive of the content of an interaction ([0020-0023, 0033]); presenting, on the administration interface computer (supervisor device 12 and Fig. 3), the received interactions with their associated interaction details simultaneously in a multiple interaction display for live monitoring by a human user (Fig. 3, [0006, 0027] - a supervisor monitors simultaneous multiple interactions in window displays on-going communication sessions between agents and customers).
Wolfeld does not explicitly discuss recording, at a recording management server computer comprising a second processor, a second memory and a second plurality of programming instructions stored in the second memory and operable on the second processor, a plurality of interactions received from the interaction manager computer 
House teaches recording, at a recording management server computer comprising a second processor, a second memory and a second plurality of programming instructions stored in the second memory and operable on the second processor (Figs. 1 & 4, monitor server 20; col. 5, line 63 through col. 6, line 6; col. 10, line 64 through col. 11, line 26), the plurality of interactions received from the interaction manager computer and associating relevant interaction details with their respective recordings (col. 6, lines 7-23 – on-screen activities conducted at the monitored workstation 30 recorded on the monitor server 20 and played back at the supervisor’s monitor workstation 40 at a later time; col. 2, lines 40-45 - provision for passive workstation monitoring; allows a supervisor to simultaneously monitor and/or record for playback on-screen and telephone activities of an employee (i.e. an agent);  col. 2, lines 48-57 - monitoring on a monitoring workstation on-screen activities of a monitored workstation, workstation having a video display screen; monitoring data corresponding to changes made on a video screen, between a first in-time screen display and a second in-time screen display); col. 5, lines 6-16); sending, from the recording management server to an administrative interface computer comprising a third processor, a third memory, and a third plurality of programming instructions stored in the third memory and operable on the third processor (monitor server 20 to supervisor’s 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to incorporate the teachings of House into the teachings of Wolfeld for the purpose of recording the on-screen and telephonic activities of the agents interacting with customer for later playback if desired to provide agents with valuable and accurate feedback regarding the agent’s work habits, or an audit trail or other function, as discussed by House in col. 2, lines 37-47.
As to claim 2, House teaches providing customer’s account information such as outstanding balance, the amount last paid at the agent’s workstation (col. 1, lines 45-58); sending the plurality of interaction and their associated plural of interaction details via a network (col. 16, lines 46-57) and software on the server sending data polls to software installed and running on the agent’s workstation (col. 6, lines 25-27) and agents in groups conventionally referenced as call center that have as many as 200 agents in a group, each having their own telephone, computer workstation, etc. (col. 1, lines 59-65), hence it would have been obvious that the plurality of interactions and their associated plurality of interaction details or data polls are sent via a network to contact center agents using an automated call distributor in the call center in order to ensure a call agent is handling the communication properly and providing the customer with an adequate level of customer service.

3.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld and House, in view of Gupta et al. (2013/0054339).
As to claims 5-6, Wolfeld and House do not explicitly disclose the plurality of interaction details comprises additional interaction details collected from publicly available information sources comprise a social network.
Gupta teaches interaction details are collected from public information storage comprising at least a social network ([0007 – where Gupta discussed receiving customer service query, submitting the query; [0008] – providing query response to customer; [0047] once a query is published on the social network (public network) responses are submitted and published on social network; customers can then read and obtain desired information (implies customer interaction information retrieved from previous storage of customer interaction information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify Wolfeld and House for interaction details collected from public information storage as taught by Gupta. One of ordinary skill in the art would have been motivated to employ the teachings of Gupta for the benefits achieved from a system that optimizes the customer service processes in order to achieved increased customer satisfaction with improved cost efficiency (Gupta [0006]).

4.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfeld and House as applied to claim 1 in view of Anisimov et al. (2006/0083362).

Anisimov discloses interaction details are further collected from private information storage ([0024] – where Anisimov discussed content stored in a repository accessible to communication on a local network (local area network 113).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify House and Wolfeld for interaction details collected from a local area network or private information storage as taught by Anisimov. One of ordinary skill in the art would have been motivated to employ the teachings of Anisimov for the benefits achieved from a system that enables call contact centers to improve call handling efficiency.
Response to Arguments
5.	Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that “Wolfeld does not teach the limitation, recording, at a recording management server computer comprising a second processor, a second memory, and a second plurality of programming instructions stored in the second memory and operable on the second processor, a plurality of interactions received from the interaction manager computer and associated relevant interaction details with their respective recordings. Furthermore, since the prosecution history of the three parent patents consistently held that House does not teach the same limitation, the combination of Wolfeld and House cannot render Claim 1…”. Examiner 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652